                         UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                                SHREVEPORT DIVISION

AUSTIN RAY SLAUGHTER                                CIVIL ACTION NO. 18-730-P

VERSUS                                              JUDGE FOOTE

WARDEN JERRY GOODWIN                                MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, including written

objections filed by Petitioner, and determining that the findings are correct under the

applicable law;

         IT IS ORDERED that Petitioner's application for writ of habeas corpus be

DENIED AND DISMISSED WITH PREJUDICE, sua sponte, because it is time-barred

by the one-year limitation period imposed by the AEDPA.

         Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

Courts requires the district court to issue or deny a certificate of appealability when it enters

a final order adverse to the applicant. The court, after considering the record in this case

and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

because the applicant has not made a substantial showing of the denial of a constitutional

right.
      THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this
   27th            December
______ day of                                     2019.




                              ________________________________________
                                 ELIZABETH ERNY FOOTE
                              UNITED STATES DISTRICT JUDGE
